PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/864,851
Filing Date: 17 Apr 2013
Appellant(s): Glinberg et al.



__________________
James L. Katz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 29, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 30, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-7 and 9-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(2) Response to Argument
The Appellant argues that the claims are not directed to an abstract idea.  In response, the Examiner disagrees.  
Claim 1 is directed to the abstract idea of minimizing computations.  Claim 1 recite(s) means for creating, accessing, determining, grouping, assigning, and computing.  The steps are carried out using a processor, which is a general purpose computer.  (See Spec. ¶ 365).  
Claim 1 falls into the category of fundamental economic practice.  The claim is directed to a judicial exception to an abstract idea.
Independent claim 13 recites a system for minimizing computations.  Independent claim 13 mimics independent claim 1 and is patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea 
	The additional step of “wherein the margin requirement for the portfolio is computed based only on each of those products and/or positions of the portfolio not grouped into a single asset in addition to the assigned offset values for each single asset” does not add more to the claim to take it out of the realm of abstraction.  Claim 1 recites steps carried out by a processor, which may be any type of computer.  (See Spec. ¶ 365).  The claim does not integrate the judicial exception into a practical application.  
Claims 1-7 and 9-19 are ineligible.
The Appellant argues that the dissenting PTAB judge’s opinion.  As the Examiner informed the Appellant in the interview, the majority did not agree.  The majority opinion stands.  
The Appellant argues that present claims are similar to the claims in Enfish.  In response, the Examiner disagrees.  In Enfish, the court identified the specification's teachings and identified features, such as increased flexibility, faster search times, and smaller memory requirements. The Court stated that the claims were not ones in which general-purpose computer components are added after the fact to a fundamental economic practice or mathematical equation, but were directed to a specific implementation of a solution to a problem in the software arts, and concluded that the Enfish claims were thus not directed to an abstract idea.  Here, the Appellant’s specification does not include specific teaching or features other than general purpose computer components.  Therefore, the claims are ineligible.
Enfish, in FairWarning, the Court further distinguished this case.  The Court stated the following:
Moreover, the claims here are not like those we found patent eligible in Enfish.  In that case, we explained that the claims were “specifically directed to a self-referential table for a computer database.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1337 (Fed. Cir. 2016). The claims were thus “directed to a specific improvement to the way computers operate,” rather than an abstract idea implemented on a computer. Id. at 1336. The claims here, in contrast, are not directed to an improvement in the way computers operate, nor does FairWarning contend as much. While the claimed system and method certainly purport to accelerate the process of analyzing audit log data, the speed increase comes from the capabilities of a general-purpose computer, rather than the patented method itself. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”). Thus here, as in Electric Power, “the focus of the claims is not on . . . an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.” Elec. Power, 2016 WL 4073318, at *4.

Therefore, like in FairWarning, the present claims are patent ineligible.   
	The Appellant relies on the Federal Circuit’s decision in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014).  In DDR Holdings, the Federal Circuit decided that although the patent claims at issue there involved conventional computers and the Internet, the claims addressed the problem of retaining website visitors who, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host’s website after “clicking” on an advertisement and activating a hyperlink. DDR Holdings, 773 F.3d at 1257.  The Court when on to state, “[T]he claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” Id.  Therefore, the present claims are not similar to DDR Holdings.

Respectfully submitted,
/LALITA M HAMILTON/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
Conferees:
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        
/Vincent Millin/
Appeal Practice Specialist
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.